DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/21 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 12/09/21, with respect to the rejection(s) of claims under pre-AIA  103(a) as being unpatentable over Angros (US 2003/003586) in view of Herren et al. (US 5,030,551) have been fully considered and are persuasive.  Applicant has amended claim 1 to add the limitations of “positioning a biological sample on the first surface of the microscope slide, the biological specimen; selecting at least one location on the biological specimen; and exposing the transparent or invisible developable coating to the photoactivating wavelength or the activating heat to develop a portion of the transparent or invisible developable coating into an indicium that identifies the at least one selected location on the biological sample” and then argued that the combination of features now recited in claim 1 is not taught or suggested by the cited prior art Angros and Herren. See pages 6-9 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Rouse on 03 January 2022.

The application has been amended as follows: 
In claim 1, lines 8-9, the phrase “the biological specimen” has been deleted.

In claim 1, line 10, the phrase “biological specimen” has been changed to --biological sample--.

In claim 1 line 13, the phrase “indicium that” has been changed to --indicium at the at least one selected location on the biological sample that--.

In claim 8, line 3, the phrase “biological specimen” has been changed to --biological sample--.


Allowable Subject Matter
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: Claim 1 recites a method of marking a microscope slide comprising the steps of obtaining a microscope slide having a first surface, a second surface, and a transparent or invisible developable coating associated with at least one of the first surface and the second surface, and the transparent or invisible developable coating being developable by exposure to a photoactivating wavelength or an activating heat; positioning a biological sample on the first surface of the microscope slide, the biological specimen; selecting at least one location on the biological specimen; and exposing the transparent or invisible developable coating to the photoactivating wavelength or the activating heat to develop a portion of the transparent or invisible developable coating into an indicium that identifies the at least one selected location on the biological sample.  The Examiner submits the cited prior art does not teach or suggest the combination of steps highlighted above.  The Examiner considers the previously cited Angros and Herren references to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wardlaw (US 6,723,290), Zavisian et al. (US 6,745,067), and Sheridan et al. (US 2003/0027342) teach methods of locating samples. Secord et al. (US 2003/0194507) teaches a method of marking substrates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 31, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798